Citation Nr: 1042159	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1969, with subsequent Reserve service.  The appellant is the 
Veteran's widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which held that new and material evidence had not been 
received to reopen the appellant's claim for service connection 
for the cause of the Veteran's death.  

A September 2008 statement of the case (SOC) essentially found 
that new and material evidence had been submitted to reopen the 
claim for service connection for the cause of the Veteran's 
death, and denied the claim on the merits after de novo review.  
A September 2009 supplemental statement of the case (SSOC) also 
denied the claim on the merits.  The Board notes that 
irrespective of the RO determination reopening the appellant's 
claim, it will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying claim 
and to adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

The appellant testified before the undersigned Veterans Law Judge 
during a May 2010 hearing.  A transcript of that hearing is in 
the record.  

The Board also observes that in May and September 2010 
correspondence, the appellant appeared confused about the appeal 
process.  She requested that her case not go to Washington, DC, 
as she was nervous and unable to travel there.  This decision 
demonstrates, the appellant need not travel to Washington, DC, 
for the Board to adjudicate her claim.  


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service 
connection for the cause of the Veteran's death.   

2.  Evidence added to the record since the June 2006 rating 
decision, when considered in conjunction with the record as a 
whole, does not relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for the 
cause of the Veteran's death, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the June 2006 rating decision that 
denied service connection for the cause of the Veteran's death is 
not new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a September 2007 
letter that fully addressed all necessary notice elements for the 
underlying claim and was sent prior to the initial AOJ decision 
in this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim on its merits and 
of the appellant's and VA's respective duties for obtaining 
evidence.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the September 2007 notice 
letter provided to the appellant did not include the criteria for 
reopening a previously denied claim or information concerning why 
the claim was previously denied.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is 
presumed prejudicial, and that once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the appellant.  
The Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's uniquely 
pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error was not 
prejudicial to the appellant and did not affect the essential 
fairness of the adjudication, as she had actual notice in this 
regard.  A March 2008 VA letter and the September 2008 SOC 
provided the appellant the reopening criteria.  Again, the 
September 2007 VCAA letter provided the criteria for establishing 
the underlying claim for service connection.  Thus, the appellant 
had actual notice of the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  The 
contentions set forth by the appellant in correspondence and 
during the May 2010 hearing, which in essence address the nexus 
between the Veteran's service and his death, make it clear that 
the appellant had actual knowledge of why the claim for service 
connection had been denied.  These factors demonstrate that the 
appellant has submitted all evidence and/or information in her 
possession and thus the purpose of the VCAA was not frustrated.  
The Board also finds it significant that VA obtained a medical 
opinion in this claim in September 2009, even though VA is not 
obligated to do so if new and material evidence to reopen a final 
claim has not been received.  38 U.S.C.A. § 5103A(f).  

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
appellant was provided an opportunity to set forth her 
contentions during the hearing before the undersigned Veterans 
Law Judge.  

As noted above, VA obtained a medical opinion in September 2009 
to address whether the Veteran's fatal cerebrovascular accident 
was due to or the proximate result of diabetes mellitus (a 
disease presumptively related to Agent Orange exposure), even 
though VA had not received new and material evidence to reopen 
the prior final denial.  38 U.S.C.A. § 5103A(f).  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a reading of the Veteran's claims file and medical records.  
It provides rationales for the opinion offered.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

In September 2010 correspondence, the appellant asked VA to 
conduct an autopsy of the Veteran.  The Board finds that an 
autopsy is unnecessary because the information and evidence of 
record, discussed fully below, contains sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

With respect to the appellant's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Analysis 

In attempting to reopen the claim for service connection for the 
cause of the Veteran's death, the appellant has alleged in 
correspondence and during the May 2010 hearing that his death was 
due to exposure to Agent Orange during active duty.  She did not 
assert that theory at the time of her earlier claim that was 
denied in June 2006.  

The Board observes that reliance upon a new etiological theory is 
insufficient to transform a claim that has been previously denied 
into a separate and distinct, or new, claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); but see Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (where a prior claim for service 
connection has been denied, and a current claim contains a 
different diagnosis (even one producing the same symptoms in the 
same anatomic system), a new decision on the merits is required.  
Thus, in the present case the appellant is still required to 
present new and material evidence in support of her claim.  She 
has failed to do so.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in active service or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

When a veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity compensation to 
such veteran's surviving spouse, children or parents.  38 
U.S.C.A. § 1310.  Service connection for the cause of the 
veteran's death may be granted when the disability causing such 
veteran's death was incurred or aggravated while in military 
service, or he died during such service.  See 38 U.S.C.A. § 
1310(b).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312.  The principal 
cause of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed substantially 
or materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to whether 
the debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  See 38 C.F.R. § 3.312(c)(3). A service-connected 
disability is one that was contracted in the line of duty and was 
incurred in or aggravated during active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

If a veteran was exposed to an herbicide agent during active 
service, certain disorders, not including cerebrovascular 
accident, shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

In this case, the Veteran had confirmed service in the country of 
Vietnam during the Vietnam War era and, therefore, is presumed to 
have been exposed to Agent Orange herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service, type II diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes) shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  This disease 
shall have become manifest to a degree of 10 percent or more at 
any time after service. 38 C.F.R. § 3.307(a)(6)(ii).

However, neither a cerebrovascular accident, nor hypertension, is 
on the list of presumptive conditions associated with Agent 
Orange exposure.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 
31, 2010).  The Secretary of VA (Secretary) has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 75 Fed. Reg. 32540-32553, 32545-32546 
(June 8, 2010).  

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has held that a claimant is not precluded from 
establishing service connection for a disease averred to be 
related to herbicide exposure, as long as there is proof of such 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims (Court) has held that 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

In this case, an unappealed June 2006 rating decision denied 
service connection for the cause of the Veteran's death.  The 
rating decision held that the Veteran's death was not related to 
his active service.  The rating decision explained that the 
Veteran was not service-connected for any disabilities during his 
lifetime.  His certificate of death revealed that he died as a 
result of a cerebrovascular accident in July 1994.  He had 
suffered a prior cerebrovascular accident in 1982.  The Veteran's 
service treatment records were negative for treatment or 
diagnosis of a cerebrovascular accident or any brain trauma or 
disease.  

Evidence of record at that time included the Veteran's service 
treatment records and service personnel records, which were 
negative for relevant complaints, symptoms, findings or 
diagnoses.  

A January 1983 VA discharge summary reveals that the Veteran was 
treated for a cerebrovascular accident that he experienced in 
December 1982.  A history of hypertension for the previous seven 
years was noted.  The summary provided pertinent diagnoses of 
hemorrhagic cerebrovascular accident, and hypertension.  

A January 1984 VA examination report provides pertinent diagnoses 
of hypertensive cardiovascular disease with cerebrovascular 
accident, and residuals, cerebrovascular accident, right 
hemisphere.  These records did not relate the Veteran's 
hypertension or cerebrovascular accident to his active service. 

A July 1994 certificate of death provides that the immediate 
cause of the Veteran's death was cerebrovascular accident.  It 
identifies no underlying causes or significant conditions 
contributing to death but not resulting in the underlying cause.  

Since the June 2006 rating decision, the appellant has submitted 
her own treatment records.  These are not material because they 
do not relate to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the Veteran's 
death.  See 38 C.F.R. § 3.156(a).

The appellant has also submitted duplicate copies of the 
Veteran's service treatment and personnel records.  These records 
are not new as they were previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  

In addition, VA has obtained treatment records from the Memphis 
VA Medical Center, dated in the 1980's and 1990's.  These records 
also reflect that the Veteran had cerebrovascular accidents in 
December 1982 and September 1992, and was diagnosed with diabetes 
mellitus and malignant hypertension.  However, these records do 
not reflect that the Veteran's cerebrovascular accidents were 
related to his active service.  They raise no reasonable 
possibility of substantiating the claim.  Thus, this evidence is 
not material within the meaning of 38 C.F.R. § 3.156(a).

The record also contains the report of a September 2009 VA 
medical opinion, which provides that the examiner reviewed the 
Veteran's claims file.  The report provides an opinion that the 
Veteran's cause of death, cerebrovascular accident, was less 
likely as not (less than 50/50 probability) caused by or a result 
of diabetes mellitus.  The examiner explained that the Veteran 
suffered a hemorrhagic stroke, as documented by a 1982 CT-scan.  
The CT-scan from the Veteran's second stroke did not reveal any 
new abnormalities.  The examiner stated that he did not have 
medical records from around the time of the Veteran's death in 
1994.  He said that hypertension was the most important risk 
factor for hemorrhagic stroke, and the Veteran had severe 
hypertension.  Assuming his cause of death was hemorrhagic 
stroke, his hypertension, not his diabetes, was the likely cause.  

The Board finds that this medical opinion, that the Veteran's 
diabetes mellitus (a disease that is presumptively related to 
Agent Orange exposure) was not the likely cause of his fatal 
cerebrovascular accident, is highly probative evidence against 
the underlying claim for service connection for the cause of the 
Veteran's death.  The medical opinion was based on a review of 
the Veteran's available medical records and is supported by 
reference to them.  This fact is particularly important, in the 
Board's judgment, as the reference makes for a more convincing 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").  

As the new evidence weighs against the underlying claim for 
service connection for the cause of the Veteran's death, the new 
evidence does not raise a reasonable possibility of supporting 
the claim.  In this regard, evidence that is unfavorable to the 
appellant's case and which supports the previous denial cannot 
trigger a reopening of the claim.  See Villalobos v. Principi, 3 
Vet. App. 450, 452 (1992).

The Board also observes that there is no evidence linking the 
Veteran's hypertension, identified by the September 2009 VA 
examiner as the likely cause of the Veteran's fatal 
cerebrovascular accident, to the Veteran's service or exposure to 
Agent Orange during service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Similarly, there is no evidence of hypertension within one year 
of the Veteran's separation.  38 C.F.R. §§ 3.307, 3.309.

The Board is aware of the appellant's own continued contentions 
that the Veteran's fatal cerebrovascular accident was related to 
his active service.  However, the Board finds that the 
appellant's nexus assertions are fundamentally redundant of her 
prior contentions and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Thus, her statements are not new.

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for the cause of the Veteran's death.  Thus, it is not 
new and material within the meaning of 38 C.F.R. § 3.156 and the 
claim is not reopened.




ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for the cause of the 
Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


